           Case 1:17-cv-04767-JMF Document 308 Filed 04/04/19 Page 1 of 3




April 4, 2019
                                                                           Orrick, Herrington & Sutcliffe LLP
VIA ECF                                                                    2050 Main Street
                                                                           Suite 1100
    Hon. Jesse M. Furman                                                   Irvine, CA 92614-8255
    United States District Court                                           +1 949 567 6700
    Southern District of New York                                          orrick.com
    40 Foley Square                                                        Khai LeQuang
    New York, NY 10007                                                     E klequang@orrick.com
                                                                           D +1 949 852 7708
                                                                           F +1 949 567 6710

Re: EFG Bank AG, Cayman Branch, et al. v. AXA Equitable Life Ins. Co., 17 Civ. 4767 (JMF)
    (S.D.N.Y.) [rel. 16 Civ. 740, 17 Civ. 4803, 17 Civ. 9355, 18 Civ. 2111, 18 Civ. 10730]

Dear Judge Furman:
        Plaintiffs submit this letter in response to AXA’s letter motion filed on April 2, 2019
(“Motion”) seeking to compel out-of-state, non-party Maple Life Analytics (“MLA”) to produce
irrelevant valuation and life expectancy documents. See Dkt. No. 306. Plaintiffs respectfully
request that the Court deny the Motion in its entirety because (a) the Motion is procedurally
defective; and (b) the valuation documents AXA seeks are irrelevant.
         The Court should deny AXA’s Motion because AXA failed to comply with Federal Rule
of Civil Procedure 45(d)(2)(B)(i), which requires that motions to compel the production of
documents from non-parties be made in a district where compliance is required—that is, “within
100 miles of where the person resides, is employed, or regularly transacts business in person.”
See Fed. R. Civ. P. 45(c)(2)(A). MLA is located in Bethesda, Maryland. For this reason, AXA
identified the place of compliance for the subpoena in Washington D.C. (less than 10 miles from
MLA). See Ex. A at 5 (Subpoena to MLA). Accordingly, AXA must file any motion to compel
against MLA in the U.S. District Court for the District of Columbia, not here before this Court.
See United States ex rel. Ortiz v. Mount Sinai Hosp., 169 F. Supp. 3d 538, 543 (S.D.N.Y. 2016)
(“[I]f a motion to compel is necessary, the motion must be made in ‘the court for the district
where compliance is required.’”) For this reason, the Court should deny AXA’s Motion for
failure to comply with Rule 45(d)(2)(B)(i).
         Even if the Court were to consider AXA’s Motion, the Court should deny the Motion
because the documents AXA seeks are irrelevant valuation and life expectancy documents. In
this latest attempt to protract discovery and harass and unduly burden Plaintiffs and other third
parties, AXA mischaracterizes Mr. Boger’s testimony and the issues generally, suggesting that
the documents at issue are anything other than valuation and life expectancy documents the
Court has already held are irrelevant.1 Namely, AXA seeks (1) an Excel spreadsheet AXA itself
described as “containing the portfolio valuations2 prepared by Mr. Boger’s team in support of the

1
  See Ex. B, Tr. of May 8, 2018 Conference at 20:19-21:5; Ex. C, Tr. of June 13, 2018
Conference at 28:9-30:12; see also Order Denying AXA’s Letter Motion to Compel dated March
18, 2019 (Dkt. No. 284).
2
  Section A of AXA’s Motion confuses MLA’s definition of valuation techniques and
assumptions with its definition of valuation reports. See Motion at 2. Mr. Boger testified that
         Case 1:17-cv-04767-JMF Document 308 Filed 04/04/19 Page 2 of 3




April 4, 2019
Page 2

February 22, 2013 MLA ‘Life Settlement Mortality and Portfolio Analysis,’” see Ex. A to
AXA’s Motion at 1 (the “Valuation Spreadsheet”); (2) an equivalent spreadsheet prepared by
MLA for EFG in 2015; and (3) an equivalent analysis prepared by MLA for EFG in 2015. See
Motion at 1.
        The documents AXA seeks reflect calculations of life expectancies that are unique to
individual insureds, which are used for MLA’s valuation models. See, e.g., Ex. D, Tr. of Steve
Boger’s Deposition (“Boger Tr.”) at 188:6-10 (“We modeled the underwriters’ LE by
developing tPx curves to match them.” (emphasis added)); 200:19-22 (“I think tPx is a mortality
curve for each individual.” (emphasis added)); 243:21-244:4 (“[Q:] And what is the basis for
coming up with the tPx number? A: In this case, it’s to take the published life expectancy in
months and solve for a multiplier of the underlying table – normally the 2008 VBT – such that
the resulting tPx curve sums to the LE, because that’s the definition of an LE . . . .”) (emphasis
added)).
        These documents do not reflect aggregate mortality curves that are “parallel” to AXA’s
mortality assumptions. See Ex. D, Boger Tr. at 245:10-16 (“Q: Does the information contained
in the internal spreadsheets do any sort of analysis to compare . . . against AXA’s mortality
assumptions? . . . A: I don’t know anything about AXA’s mortality assumptions, so I can’t
compare them.”). Unlike MLA’s valuations or life expectancy analyses, AXA’s mortality
assumptions apply factors to a base industry table that are derived from AXA’s actual mortality
experience without regard for specific individuals’ medical histories that postdate underwriting.
That Mr. Boger described life expectancies as “mortality curves” does not turn the life
expectancies into mortality tables or aggregate mortality assumptions. Aside from the base
mortality tables, which are revealed in numerous documents Plaintiffs have already produced
and in Mr. Boger’s testimony, no “parallel assumptions” exist between MLA’s tPx values used
for individual life expectancies and AXA’s mortality assumptions that are based on AXA’s own
underwriting and mortality experience.3
        Further, that EAA and/or LSH produced “comparable information” has no bearing on
MLA’s obligation to do so here. LSH is a different party represented by different counsel in a
different action alleging different claims. Documents are not relevant in this action simply
because they were produced in the LSH litigation. And while AXA is correct that—in order to
compromise and avoid burdening the Court with a frivolous motion to compel—EAA recently
produced certain documents in response to AXA’s requests, Plaintiffs’ counsel specifically
informed AXA that their agreement to provide those irrelevant documents “does not mean that



MLA’s work for EFG included “review[ing] valuation techniques and assumptions . . . .” See
Ex. D, Boger Tr. at 50:3-51:1. MLA did not, however, prepare “valuation reports” consisting of
“precise numerical calculations” for EFG. See id. at 62:9-24.
3
  AXA states in its Motion that it intended to submit a declaration from its expert supporting its
argument that the documents it now seeks are relevant. AXA has not filed this declaration as of
the time Plaintiffs filed this response. To the extent AXA files an expert declaration with a later
motion to compel, the Court should not consider it in ruling on this Motion.
         Case 1:17-cv-04767-JMF Document 308 Filed 04/04/19 Page 3 of 3




April 4, 2019
Page 3

[Plaintiffs] are agreeing to produce any other information concerning life expectancy . . . .” See
Ex. E (March 25, 2019 email from H. Boylan Clark to E. Culbertson).
        Finally, AXA’s request for MLA to conduct a search for and produce the Valuation
Spreadsheet and “any equivalent” spreadsheet or analysis prepared for EFG is untimely and
unduly harassing to a non-party to this litigation. MLA served its objections and responses to
AXA’s subpoena nearly six months ago, on October 9, 2018. AXA waited until a week and a
half before the close of fact discovery to pursue a deposition of MLA. Accordingly, the Court
should deny AXA’s untimely, eleventh-hour request for documents that are not relevant to any
claim or defense in this action.
       As always, we are available if the Court would like to discuss this or any other matter.
Respectfully Submitted,
/s/ Khai LeQuang
Khai LeQuang
cc:    David Gelfand (dgelfand@milbank.com); Stacey Rappaport (srappaport@milbank.com)
